DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11363500 . Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 11363500 with obvious wording variations. See the table below for comparison:
Pending Application 17/735392
US 11363500 
1. A method, performed by an ultra-wideband (UWB) device, for transitioning a call between two devices, the method comprising: identifying an origin device, connected to the call, based on a first determined position of the UWB device; identifying a destination device based on a second determined position of the UWB device; and sending a transition command to the destination device, the transition command including a call or device identifier; wherein the transition command causes the destination device to connect to the call the origin device is connected to, wherein the destination device uses the identifier to connect to the call; and wherein the origin device disconnects from the call in response to the origin device detecting the destination device joining the call.
1. A method, performed by an ultra-wideband (UWB) device, for transitioning a call between two devices, the method comprising: identifying an origin device, connected to the call, based on a first determined position of the UWB device; identifying a destination device based on a second determined position of the UWB device; sending a first transition command to the origin device, the first transition command including an identifier of a destination device; and sending a second transition command to the destination device, the second transition command including an identifier of the origin device; wherein the second transition command causes the destination device to connect to the call the origin device is connected to, and wherein the destination device uses the identifier of the origin device to identify the call; and wherein the origin device, based on the received identifier of the destination device, disconnects from the call in response to the origin device detecting the destination device joining the call.
2. The method of claim 1, wherein the transition command further includes credentials, used by the destination device to connect to the call.
2. The method of claim 1, wherein the second transition command further includes credentials, used by the destination device to connect to the call.
3. The method of claim 1, the method further comprising: creating a first communication connection between the UWB device and the origin device; creating a second communication connection between the UWB device and the destination device; receiving the identifier from the origin device via the first communication connection; and transmitting the identifier to the destination device via the second communication connection.
3. The method of claim 1, the method further comprising: creating a first communication connection between the UWB device and the origin device; creating a second communication connection between the UWB device and the destination device; receiving the identifier of the origin device from the origin device via the first communication connection; and transmitting the identifier of the origin device to the destination device via the second communication connection.
4. The method of claim 1, the method further comprising: providing a notification, to the origin device, that the destination device has connected to the call, wherein the origin device performs the detecting the destination device joining the call based on the notification.
4. The method of claim 3, the method further comprising receiving a notification that the destination device has connected to the call via the second communication connection; and transmitting the notification to the origin device via the first communication connection, wherein the origin device detects that the destination device has connected to the call in response to receiving the notification.
5. The method of claim 1, wherein the transition command further causes the destination device to: access a credential source using the identifier; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential.
5. The method of claim 1, wherein the second transition command further causes the destination device to: access a credential source using the identifier of the origin device; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential.
6. The method of claim 1, wherein the transition command is sent to the destination device in response to a change in a position of the UWB device.
6. The method of claim 1, wherein the second transition command is sent to the destination device in response to a change in a position of the UWB device.
7. The method of claim 1, wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.
7. The method of claim 1, wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.
8. An ultra-wideband (UWB) computing system for transitioning a call between two devices, the ultra-wideband computing system comprising: one or more UWB receivers and transmitters; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the UWB computing system to perform a process comprising: receiving, with the one or more UWB receivers, one or more first UWB signals; determining, based on the one or more first UWB signals, a first position of the UWB device; identifying an origin device, connected to the call, based on the first determined position of the UWB device; receiving, with the one or more UWB receivers, one or more second UWB signals; determining, based on the one or more second UWB signals, a second position of the UWB device; identifying a destination device based on the second determined position of the UWB device; and sending a transition command to the destination device, the transition command including an identifier; wherein the transition command causes the destination device to connect to the call the origin device is connected to, wherein the destination device uses the identifier to connect to the call; and wherein the origin device disconnects from the call in response to the origin device detecting the destination device joining the call.
8. An ultra-wideband (UWB) computing system for transitioning a call between two devices, the ultra-wideband computing system comprising: one or more UWB receivers and transmitters; one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the UWB computing system to perform a process comprising: receiving, with the one or more UWB receivers, one or more first UWB signals; determining, based on the one or more first UWB signals, a first position of the UWB device; identifying, based on the first position, an origin device, wherein the origin device is connected to the call; receiving, with the one or more UWB receivers, one or more second UWB signals; determining, based on the one or more second UWB signals, a second position of the UWB device; identifying, based on the second position, a destination device; sending a first transition command to the origin device; sending a second transition command to a destination device, the second transition command including an identifier of the origin device; wherein the second transition command causes the destination device to connect to the call the origin device is connected to; and wherein the origin device, in response to the received first transition command and a determination that the destination device joined the call, automatically disconnects from the call.
9. The UWB computing system of claim 8, wherein the transition command further includes credentials, used by the destination device to connect to the call.
9. The UWB computing system of claim 8, wherein the second transition command further includes credentials, used by the destination device to connect to the call.
10. The UWB computing system of claim 8, the process further comprising: creating a first communication connection between the UWB device and the origin device; creating a second communication connection between the UWB device and the destination device; receiving the identifier from the origin device via the first communication connection; and transmitting the identifier to the destination device via the second communication connection.
10. The UWB computing system of claim 8, wherein the process further comprises: creating a first communication connection between the UWB device and the origin device; creating a second communication connection between the UWB device and the destination device; receiving a call identifier from the origin device via the first communication connection; and transmitting the call identifier to the destination device via the second communication connection; wherein the destination device connects to the call using the call identifier.
11. The UWB computing system of claim 8, the process further comprising: providing a notification, to the origin device, that the destination device has connected to the call, wherein the origin device performs the detecting the destination device joining the call based on the notification.
11. The UWB computing system of claim 10, wherein the process further comprises: receiving a notification that the destination device has connected to the call via the second communication connection; and transmitting the notification to the origin device via the first communication connection, wherein the origin device detects that the destination device has connected to the call in response to receiving the notification.
12. The UWB computing system of claim 8, wherein the transition command further causes the destination device to: access a credential source using the identifier; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential.
12. The UWB computing system of claim 8, wherein the second transition command further causes the destination device to: access a credential source using the identifier of the origin device; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential.
13. The UWB computing system of claim 8, wherein the transition command is sent to the destination device in response to a change in a position of the UWB device.
13. The UWB computing system of claim 8, wherein the second transition command is sent to the destination device in response to a change in a position of the ultra-wideband device.
14. The UWB computing system of claim 8, wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.
14. The UWB computing system of claim 8, wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.
15. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause a computing system to perform a process comprising: identifying an origin device, connected to the call, based on a first determined position of the UWB device; identifying a destination device based on a second determined position of the UWB device; and sending a transition command to the destination device, the transition command including an identifier; wherein the transition command causes the destination device to connect to the call the origin device is connected to, wherein the destination device uses the identifier to connect to the call; and wherein the origin device disconnects from the call in response to the origin device detecting the destination device joining the call.
15. A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause a computing system to perform a process comprising: identifying an origin device, connected to the call, based on a first determined position of the UWB device; identifying a destination device based on a second determined position of the UWB device; sending a first transition command to the origin device; and sending a second transition command to the destination device, the second transition command including an identifier of the origin device; wherein the second transition command causes the destination device to connect to the call the origin device is connected to, and wherein the destination device uses the identifier of the origin device to identify the call; and wherein the origin device disconnects from the call in response to the origin device detecting the destination device joining the call.
16. The non-transitory computer-readable storage medium of claim 15, wherein the transition command further includes credentials, used by the destination device to connect to the call.
16. The computer-readable storage medium of claim 15, wherein the second transition command further includes credentials, used by the destination device to connect to the call.
17. The non-transitory computer-readable storage medium of claim 15, the process further comprising: creating a first communication connection between the UWB device and the origin device; creating a second communication connection between the UWB device and the destination device; receiving the identifier from the origin device via the first communication connection; and transmitting the identifier to the destination device via the second communication connection.
17. The computer-readable storage medium of claim 15, wherein the process further comprises: creating a first communication connection between the UWB device and the origin device; creating a second communication connection between the UWB device and the destination device; receiving the identifier of the origin device from the origin device via the first communication connection; and transmitting the identifier of the origin device to the destination device via the second communication connection.
18. The non-transitory computer-readable storage medium of claim 15, the process further comprising: providing a notification, to the origin device, that the destination device has connected to the call, wherein the origin device performs the detecting the destination device joining the call based on the notification.
18. The computer-readable storage medium of claim 17, wherein the process further comprises: receiving a notification that the destination device has connected to the call via the second communication connection; and transmitting the notification to the origin device via the first communication connection, wherein the origin device detects that the destination device has connected to the call in response to receiving the notification.
19. The non-transitory computer-readable storage medium of claim 15, wherein the transition command is sent to the destination device in response to a change in a position of the UWB device.
20. The computer-readable storage medium of claim 15, wherein the second transition command is sent to the destination device in response to a change in a position of the UWB device.
20. The non-transitory computer-readable storage medium of claim 15, wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.
19. The computer-readable storage medium of claim 15, wherein the second transition command further causes the destination device to: access a calendar associated with a user of the origin device; obtain a call identifier for connecting to the call from the calendar; and connect to the call using the call identifier.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krochmal et al. (US 20200382647, hereinafter “Kroch”).
Regarding claim 1, Kroch discloses,
 	A method, performed by an ultra-wideband (UWB) device (i.e., mobile device 102. A wireless signal 120 transmitted by the mobile telephone device 102. The wireless signal 120 may be UWB), for transitioning a call (the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, see [0066] and Fig.2B and 6) between two devices (smart speaker device 104 and 'second smart speaker device 122, see [0066]), the method comprising: 
 	“identifying an origin device (smart speaker device 104), connected to the call, based on a first determined position of the UWB device (The system 100 is designed to provide convenience to a user engaged in the active telephone conversation on the mobile telephone device 102 when the telephone device 102 is brought within a predetermined proximity to (e.g., closer than a threshold distance, referred to herein as being “proximate to”) the smart speaker device 104, Para. [0015])”; 
 	“identifying a destination device based on a second determined position of the UWB device (mobile telephone device 102 may receive a wireless signal 118 broadcast from the smart speaker device 104. The wireless signal 118 may be of any type known in the art, such as ... ultra wideband (UWB)', see [0026] and 'By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B', see [0066])”; and 
 	“sending a transition command to the destination device, the transition command including a call or device identifier (smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device. The transfer may be performed in response to detecting that the second user device is capable of conducting the active telephone conversation and that the trigger condition has been met, such as the user being within the predetermined distance to the second user device, see [0123]. It is implicitly disclosed that the received identification of the second user device is used for the call transfer)”; and  
 	wherein the transition command causes the destination device to connect to the call the origin device is connected to (By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B (or from the mobile telephone device 102 if the active telephone conversation 138 is being conducted on the mobile telephone device 102). Thereafter, the user may continue the telephone conversation 138 using the second smart speaker device 122 without any further interaction with the mobile telephone device 102, in some approaches, Paras. [0066]-[0069], Fig. 2A-2C), wherein the destination device uses the identifier to connect to the call ((smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device.); and wherein the origin device disconnects from the call in response to the origin device detecting the destination device joining the call (By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B (or from the mobile telephone device 102 if the active telephone conversation 138 is being conducted on the mobile telephone device 102). Thereafter, the user may continue the telephone conversation 138 using the second smart speaker device 122 without any further interaction with the mobile telephone device 102, in some approaches, Paras. [0066]-[0067]).”
	Regarding claim 2, Kroch discloses,
	“wherein the transition command further includes credentials, used by the destination device to connect to the call (the prompt may include identification of the smart speaker (in FIG. 3A, the smart speaker is identified as a smart speaker having a device identifier of “J651RT89,” but may have any suitable label and identifier for the detected proximate device) and/or some other information related to the active telephone conversation or devices available for transferring the active conversation, Paras. [0071]-[0073]).”
 	Regarding claim 4, Kroch discloses,
	“the method further comprising: providing a notification, to the origin device, that the destination device has connected to the call, wherein the origin device performs the detecting the destination device joining the call based on the notification (a notification is presented on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker. This notification is presented prior to transferring the telephone conversation to the smart speaker. The notification displays a selectable option for a user to select that causes the active telephone conversation to be transferred to the smart speaker, Paras. ]0083]-[0086]).”
 	Regarding claim 6, Kroch discloses,
	“wherein the transition command is sent to the destination device in response to a change in a position of the UWB device (smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device. The transfer may be performed in response to detecting that the second user device is capable of conducting the active telephone conversation and that the trigger condition has been met, such as the user being within the predetermined distance to the second user device, see [0123]).”
Regarding claim 8, Kroch discloses,
 	An ultra-wideband (UWB) computing system (i.e., mobile device 102. A wireless signal 120 transmitted by the mobile telephone device 102. The wireless signal 120 may be UWB), for transitioning a call (the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, see [0066] and Fig.2B and 6) between two devices (smart speaker device 104 and 'second smart speaker device 122, see [0066]), the ultra-wideband  computing system comprising: 
	“one or more UWB receivers and transmitters (Communication functions can be facilitated through one or more wireless communication subsystems 724, which can include radio frequency receivers and transmitters and/or optical (e.g., infrared) receivers and transmitters, Para. [0141])”;
	“one or more processors (Fig. 7; 704)”;
	“ one or more memories storing instructions that”, when executed by the one or more processors (the memory 750 can store software instructions 772 to facilitate other processes and functions, such as the transfer of an active telephone conversation between devices as described with reference to FIGS. 1-6, Para. [0150])”, cause the UWB computing system to perform a process comprising: 
“receiving, with the one or more UWB receivers, one or more first UWB signals, determining, based on the one or more first UWB signals, a first position of the UWB device (Mobile telephone device 102 may determine, based on the wireless signal 118, that the mobile telephone device 102 is within a predetermined proximity 142 of (e.g., closer than a threshold distance to, proximate to) the smart speaker device 104, Para. [0027])”;
 	“identifying an origin device (smart speaker device 104), connected to the call, based on a first determined position of the UWB device (The system 100 is designed to provide convenience to a user engaged in the active telephone conversation on the mobile telephone device 102 when the telephone device 102 is brought within a predetermined proximity to (e.g., closer than a threshold distance, referred to herein as being “proximate to”) the smart speaker device 104, Para. [0015])”; 
	“receiving, with the one or more UWB receivers, one or more second UWB signals; determining, based on the one or more second UWB signals, a second position of the UWB device (a proximity of the mobile telephone device 102 to the second smart speaker device 122 may be determined by the mobile telephone device 102 based on calculation of a signal strength of the signal 128 sent from the second smart speaker device 122, according to well-known processes, Para. [0052])”;
 	“identifying a destination device based on a second determined position of the UWB device (mobile telephone device 102 may receive a wireless signal 118 broadcast from the smart speaker device 104. The wireless signal 118 may be of any type known in the art, such as ... ultra wideband (UWB)', see [0026] and 'By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B', see [0066])”; and 
 	“sending a transition command to the destination device, the transition command including an identifier (smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device. The transfer may be performed in response to detecting that the second user device is capable of conducting the active telephone conversation and that the trigger condition has been met, such as the user being within the predetermined distance to the second user device, see [0123]. It is implicitly disclosed that the received identification of the second user device is used for the call transfer)”; and  
 	wherein the transition command causes the destination device to connect to the call the origin device is connected to (By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B (or from the mobile telephone device 102 if the active telephone conversation 138 is being conducted on the mobile telephone device 102). Thereafter, the user may continue the telephone conversation 138 using the second smart speaker device 122 without any further interaction with the mobile telephone device 102, in some approaches, Paras. [0066]-[0069], Fig. 2A-2C), wherein the destination device uses the identifier to connect to the call ((smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device.); and wherein the origin device disconnects from the call in response to the origin device detecting the destination device joining the call (By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B (or from the mobile telephone device 102 if the active telephone conversation 138 is being conducted on the mobile telephone device 102). Thereafter, the user may continue the telephone conversation 138 using the second smart speaker device 122 without any further interaction with the mobile telephone device 102, in some approaches, Paras. [0066]-[0067]).”
 	Regarding claim 9, Kroch discloses,
	“wherein the transition command further includes credentials, used by the destination device to connect to the call (the prompt may include identification of the smart speaker (in FIG. 3A, the smart speaker is identified as a smart speaker having a device identifier of “J651RT89,” but may have any suitable label and identifier for the detected proximate device) and/or some other information related to the active telephone conversation or devices available for transferring the active conversation, Paras. [0071]-[0073]).”
 	Regarding claim 11, Kroch discloses,
	“further comprising: providing a notification, to the origin device, that the destination device has connected to the call, wherein the origin device performs the detecting the destination device joining the call based on the notification (a notification is presented on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker. This notification is presented prior to transferring the telephone conversation to the smart speaker. The notification displays a selectable option for a user to select that causes the active telephone conversation to be transferred to the smart speaker, Paras. ]0083]-[0086]).”
 	Regarding claim 13, Kroch discloses,
	“wherein the transition command is sent to the destination device in response to a change in a position of the UWB device (smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device. The transfer may be performed in response to detecting that the second user device is capable of conducting the active telephone conversation and that the trigger condition has been met, such as the user being within the predetermined distance to the second user device, see [0123]).”
 Regarding claim 15, Kroch discloses,
 	 A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause a computing system to perform a process comprising: 
 	“identifying an origin device (smart speaker device 104), connected to the call, based on a first determined position of the UWB device (The system 100 is designed to provide convenience to a user engaged in the active telephone conversation on the mobile telephone device 102 when the telephone device 102 is brought within a predetermined proximity to (e.g., closer than a threshold distance, referred to herein as being “proximate to”) the smart speaker device 104, Para. [0015])”; 
 	“identifying a destination device based on a second determined position of the UWB device (mobile telephone device 102 may receive a wireless signal 118 broadcast from the smart speaker device 104. The wireless signal 118 may be of any type known in the art, such as ... ultra wideband (UWB)', see [0026] and 'By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B', see [0066])”; and 
 	“sending a transition command to the destination device, the transition command including a call or device identifier (smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device. The transfer may be performed in response to detecting that the second user device is capable of conducting the active telephone conversation and that the trigger condition has been met, such as the user being within the predetermined distance to the second user device, see [0123]. It is implicitly disclosed that the received identification of the second user device is used for the call transfer)”; and  
 	wherein the transition command causes the destination device to connect to the call the origin device is connected to (By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B (or from the mobile telephone device 102 if the active telephone conversation 138 is being conducted on the mobile telephone device 102). Thereafter, the user may continue the telephone conversation 138 using the second smart speaker device 122 without any further interaction with the mobile telephone device 102, in some approaches, Paras. [0066]-[0069], Fig. 2A-2C), wherein the destination device uses the identifier to connect to the call ((smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device.); and wherein the origin device disconnects from the call in response to the origin device detecting the destination device joining the call (By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B (or from the mobile telephone device 102 if the active telephone conversation 138 is being conducted on the mobile telephone device 102). Thereafter, the user may continue the telephone conversation 138 using the second smart speaker device 122 without any further interaction with the mobile telephone device 102, in some approaches, Paras. [0066]-[0067]).”
	Regarding claim 16, Kroch discloses,
	“wherein the transition command further includes credentials, used by the destination device to connect to the call (the prompt may include identification of the smart speaker (in FIG. 3A, the smart speaker is identified as a smart speaker having a device identifier of “J651RT89,” but may have any suitable label and identifier for the detected proximate device) and/or some other information related to the active telephone conversation or devices available for transferring the active conversation, Paras. [0071]-[0073]).”
 	Regarding claim 18, Kroch discloses,
	“the process further comprising: providing a notification, to the origin device, that the destination device has connected to the call, wherein the origin device performs the detecting the destination device joining the call based on the notification (a notification is presented on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker. This notification is presented prior to transferring the telephone conversation to the smart speaker. The notification displays a selectable option for a user to select that causes the active telephone conversation to be transferred to the smart speaker, Paras. ]0083]-[0086]).”
 	Regarding claim 19, Kroch discloses,
	“wherein the transition command is sent to the destination device in response to a change in a position of the UWB device (smart speaker may receive a message or advertisement from the second user device identifying the second user device', see [0120] and "J651 RT89", see [0071] and 'In operation 608, the smart speaker transfers the active telephone conversation to the second user device. The transfer may be performed in response to detecting that the second user device is capable of conducting the active telephone conversation and that the trigger condition has been met, such as the user being within the predetermined distance to the second user device, see [0123]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroch, and further in view of Takei et al. (US 20090055537, hereinafter “Takei”).
	Regarding claim 3, Kroch discloses everything claimed as applied above (see claim 1), further Kroch discloses,  “the method further comprising: creating a first communication connection between the UWB device and the origin device (As shown in FIG. 2A, the mobile telephone device 102 is in closer proximity to the smart speaker device 104 than to the second smart speaker device 122. By discovering that the mobile telephone device 102 is proximate to the smart speaker device 104, the active telephone conversation 138 may be triggered to be transferred to the smart speaker device 104 from the mobile telephone device 102, as shown in FIG. 2A, Para. [0064]); creating a second communication connection between the UWB device and the destination device (referring to FIG. 2B, the mobile telephone device 102 is in closer proximity to the second smart speaker device 122 than to the smart speaker device 104. By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B, Para. [0066]).” 
 	However Kroch does not explicitly disclose, “receiving the identifier from the origin device via the first communication connection and  transmitting the identifier to the destination device via the second communication connection.”
	In a similar field of endeavor, Takei discloses, “receiving the identifier from the origin device via the first communication connection (Total control unit 106 requests connectivity information from nearby terminal 200 through short-distance wireless sending/receiving unit 105 in order to acquire information (connectivity information) for monitoring connectivity after switching when switching the session between the self and communication-destination terminal 300 to that between nearby terminal 200 and communication-destination terminal 300 (step S103), Paras. [0086]-[0093]) and  transmitting the identifier to the destination device via the second communication connection (Transfer-source terminal 100 performs the procedure for SIP transfer (REFER) and requests a session transfer to nearby terminal 200b from communication-destination terminal 300 (step S107, step S108). Communication-destination terminal 300 that has received this request performs the procedure for SIP connection (INVITE) to establish a session (steps S109, S110, S111). After this connection (INVITE) procedure completes, nearby terminal 200b sets information on the session established and starts media exchange with communication-destination terminal 300, Paras. [0101]-[0103]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing receiving the identifier from the origin device via the first communication connection and  transmitting the identifier to the destination device via the second communication connection, as taught by Takei for the purpose of providing a terminal switching method that allows the user to switch the communication terminal without interrupting an application session during communication (Para. [0001]).
 	Regarding claim 10, Kroch discloses everything claimed as applied above (see claim 8), further Kroch discloses,  “further comprising: creating a first communication connection between the UWB device and the origin device (As shown in FIG. 2A, the mobile telephone device 102 is in closer proximity to the smart speaker device 104 than to the second smart speaker device 122. By discovering that the mobile telephone device 102 is proximate to the smart speaker device 104, the active telephone conversation 138 may be triggered to be transferred to the smart speaker device 104 from the mobile telephone device 102, as shown in FIG. 2A, Para. [0064]); creating a second communication connection between the UWB device and the destination device (referring to FIG. 2B, the mobile telephone device 102 is in closer proximity to the second smart speaker device 122 than to the smart speaker device 104. By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B, Para. [0066]).” 
 	However Kroch does not explicitly disclose, “receiving the identifier from the origin device via the first communication connection and  transmitting the identifier to the destination device via the second communication connection.”
	In a similar field of endeavor, Takei discloses, “receiving the identifier from the origin device via the first communication connection (Total control unit 106 requests connectivity information from nearby terminal 200 through short-distance wireless sending/receiving unit 105 in order to acquire information (connectivity information) for monitoring connectivity after switching when switching the session between the self and communication-destination terminal 300 to that between nearby terminal 200 and communication-destination terminal 300 (step S103), Paras. [0086]-[0093]) and  transmitting the identifier to the destination device via the second communication connection (Transfer-source terminal 100 performs the procedure for SIP transfer (REFER) and requests a session transfer to nearby terminal 200b from communication-destination terminal 300 (step S107, step S108). Communication-destination terminal 300 that has received this request performs the procedure for SIP connection (INVITE) to establish a session (steps S109, S110, S111). After this connection (INVITE) procedure completes, nearby terminal 200b sets information on the session established and starts media exchange with communication-destination terminal 300, Paras. [0101]-[0103]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing receiving the identifier from the origin device via the first communication connection and  transmitting the identifier to the destination device via the second communication connection, as taught by Takei for the purpose of providing a terminal switching method that allows the user to switch the communication terminal without interrupting an application session during communication (Para. [0001]).
 	Regarding claim 17, Kroch discloses everything claimed as applied above (see claim 15), further Kroch discloses,  “further comprising: creating a first communication connection between the UWB device and the origin device (As shown in FIG. 2A, the mobile telephone device 102 is in closer proximity to the smart speaker device 104 than to the second smart speaker device 122. By discovering that the mobile telephone device 102 is proximate to the smart speaker device 104, the active telephone conversation 138 may be triggered to be transferred to the smart speaker device 104 from the mobile telephone device 102, as shown in FIG. 2A, Para. [0064]); creating a second communication connection between the UWB device and the destination device (referring to FIG. 2B, the mobile telephone device 102 is in closer proximity to the second smart speaker device 122 than to the smart speaker device 104. By discovering that the mobile telephone device 102 is proximate to the second smart speaker device 122, the active telephone conversation 138 may be triggered to be transferred to the second smart speaker device 122 from the smart speaker device 104, as shown in FIG. 2B, Para. [0066]).” 
 	However Kroch does not explicitly disclose, “receiving the identifier from the origin device via the first communication connection and  transmitting the identifier to the destination device via the second communication connection.”
	In a similar field of endeavor, Takei discloses, “receiving the identifier from the origin device via the first communication connection (Total control unit 106 requests connectivity information from nearby terminal 200 through short-distance wireless sending/receiving unit 105 in order to acquire information (connectivity information) for monitoring connectivity after switching when switching the session between the self and communication-destination terminal 300 to that between nearby terminal 200 and communication-destination terminal 300 (step S103), Paras. [0086]-[0093]) and  transmitting the identifier to the destination device via the second communication connection (Transfer-source terminal 100 performs the procedure for SIP transfer (REFER) and requests a session transfer to nearby terminal 200b from communication-destination terminal 300 (step S107, step S108). Communication-destination terminal 300 that has received this request performs the procedure for SIP connection (INVITE) to establish a session (steps S109, S110, S111). After this connection (INVITE) procedure completes, nearby terminal 200b sets information on the session established and starts media exchange with communication-destination terminal 300, Paras. [0101]-[0103]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing receiving the identifier from the origin device via the first communication connection and  transmitting the identifier to the destination device via the second communication connection, as taught by Takei for the purpose of providing a terminal switching method that allows the user to switch the communication terminal without interrupting an application session during communication (Para. [0001]).

 	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kroch, and further in view of  Shetty (US 20220232084, hereinafter “Shetty”).
	Regarding claim 5, Kroch discloses everything claimed as applied above (see claim 1), however Shetty does not explicitly, “wherein the transition command further causes the destination device to: access a credential source using the identifier; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential.”
	In a similar field of endeavor, “wherein the transition command further causes the destination device to: access a credential source using the identifier (the server can send a credential to the user device. In an example, the server can receive the user ID and device ID from the user device. The server can verify that the device ID of Smart Device B is registered to the user ID. After verifying, the server can generate a credential for Smart Device B to use to authenticate and continue the session. In one example, the credential can be an OTP. In one example, the server can also send the session details to the user device, Paras. [0085]-[0091]); obtain a credential for connecting to the call from the credential source; and connect to the call using the credential (Smart Device B can authenticate with the credential. In one example, authentication can include authenticating with the server. In another example, the server can send the credential to a server associated with the task being executed in the session. Smart Device B can authenticate with the task server using the credential. Smart Device B can also provide the credential to the task server in an example, Paras. [0085]-[0091]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing wherein the transition command further causes the destination device to: access a credential source using the identifier; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential, as taught by Takei for the purpose of providing a technique for securely passing smart device sessions between smart devices without user intervention (Para. [0005]).
 	Regarding claim 12, Kroch discloses everything claimed as applied above (see claim 8), however Shetty does not explicitly, “wherein the transition command further causes the destination device to: access a credential source using the identifier; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential.”
	In a similar field of endeavor, “wherein the transition command further causes the destination device to: access a credential source using the identifier (the server can send a credential to the user device. In an example, the server can receive the user ID and device ID from the user device. The server can verify that the device ID of Smart Device B is registered to the user ID. After verifying, the server can generate a credential for Smart Device B to use to authenticate and continue the session. In one example, the credential can be an OTP. In one example, the server can also send the session details to the user device, Paras. [0085]-[0091]); obtain a credential for connecting to the call from the credential source; and connect to the call using the credential (Smart Device B can authenticate with the credential. In one example, authentication can include authenticating with the server. In another example, the server can send the credential to a server associated with the task being executed in the session. Smart Device B can authenticate with the task server using the credential. Smart Device B can also provide the credential to the task server in an example, Paras. [0085]-[0091]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing wherein the transition command further causes the destination device to: access a credential source using the identifier; obtain a credential for connecting to the call from the credential source; and connect to the call using the credential, as taught by Takei for the purpose of providing a technique for securely passing smart device sessions between smart devices without user intervention (Para. [0005]).

 	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroch, and further in view of Park (US 20140323123, hereinafter “Park”)
	Regarding claim 7, Kroch discloses everything claimed as applied above (see claim 1), however Shetty does not explicitly, “wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.”
	In a similar field of endeavor, Park discloses, “wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call (there are situations where a call signal 402 received from the other terminal 100b illustrated in FIG. 5A and a call signal 408 received from the other terminal 100b illustrated in FIG. 5B are received with different IDs, respectively, among a plurality of IDs of the share terminal 100a. In this instance, the share terminal 100a may transmit different event signals 404, 410 to the mobile terminal 100c as illustrated in FIGS. 5A and 5B. Accordingly, the third terminal 100c may display different information 510, 520, respectively, on the display unit 151c based on different event signals 404, 410, Paras. [0120]-[0127]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call, as taught by Park for the purpose of  providing a mobile terminal capable of transmitting an event signal to display information associated with any one mobile terminal on another mobile terminal in correspondence to a call signal being received at the any one terminal or a call being connected to the any one terminal (Para. [0008]).
 	Regarding claim 14, Kroch discloses everything claimed as applied above (see claim 8), however Shetty does not explicitly, “wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.”
	In a similar field of endeavor, Park discloses, “wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call (there are situations where a call signal 402 received from the other terminal 100b illustrated in FIG. 5A and a call signal 408 received from the other terminal 100b illustrated in FIG. 5B are received with different IDs, respectively, among a plurality of IDs of the share terminal 100a. In this instance, the share terminal 100a may transmit different event signals 404, 410 to the mobile terminal 100c as illustrated in FIGS. 5A and 5B. Accordingly, the third terminal 100c may display different information 510, 520, respectively, on the display unit 151c based on different event signals 404, 410, Paras. [0120]-[0127]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call, as taught by Park for the purpose of  providing a mobile terminal capable of transmitting an event signal to display information associated with any one mobile terminal on another mobile terminal in correspondence to a call signal being received at the any one terminal or a call being connected to the any one terminal (Para. [0008]).
 	Regarding claim 20, Kroch discloses everything claimed as applied above (see claim 15), however Shetty does not explicitly, “wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call.”
	In a similar field of endeavor, Park discloses, “wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call (there are situations where a call signal 402 received from the other terminal 100b illustrated in FIG. 5A and a call signal 408 received from the other terminal 100b illustrated in FIG. 5B are received with different IDs, respectively, among a plurality of IDs of the share terminal 100a. In this instance, the share terminal 100a may transmit different event signals 404, 410 to the mobile terminal 100c as illustrated in FIGS. 5A and 5B. Accordingly, the third terminal 100c may display different information 510, 520, respectively, on the display unit 151c based on different event signals 404, 410, Paras. [0120]-[0127]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Kroch by specifically providing wherein the destination device includes a stored credential associated with the origin device; and wherein the destination device uses the stored credential to connect to the call, as taught by Park for the purpose of  providing a mobile terminal capable of transmitting an event signal to display information associated with any one mobile terminal on another mobile terminal in correspondence to a call signal being received at the any one terminal or a call being connected to the any one terminal (Para. [0008]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 8295769: A method and a system are provided for wirelessly connecting two data devices. A user intending to connect the devices issues a connect activation command and then moves one device toward the other device along a connection vector. Wireless communication connection is established through Ultra-Wideband (UWB) protocol when the two devices are in range of each other. The wireless connection is terminated when the one device is moved along a displacement vector.
 	US 20070293261:  A mobile phone, such as a personal cellular telephone, includes a pointer movement mechanism and a UWB transmitter. The pointer movement mechanism detects instructions issued by a user to move a graphical pointer or cursor. The UWB transmitter transmits signals that implement those instructions to a UWB receiver coupled to a computer system. In this manner, the mobile phone can be used as a relatively long-range wireless pointing device for the computer system.
 	US 20200314247: Techniques to use an embedded passcode within an audio ringtone to establish a secure connection for arbitrary phone relay are described. The use of an embedded passcode enables encrypted ad-hoc connections for the relay of audio of an incoming telephone call to a secondary device, such as a virtual assistant enabled smart speaker device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641